         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                 Southern District of Georgia
                  MARTIZ DEVARIO TILLER,

                                                Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 319-066

                  AUGUSTA UNIVERSITY MEDICAL CENTER; OFFICE
                  OF HEALTH SERVICES UTILIZATION
                  MANAGEMENT, Georgia Department of Corrections;
                  MRS. LEMON; MS. YAWN; TIMOTHY C. WARD; and
                  MS. VICKS,

                                             Defendants.


                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated April 14, 2020, the Magistrate Judge's Report and

                    Recommendation is ADOPTED as the Court's opinion; therefore, the Court OVERRULES

                    Plaintiff's objections and Plaintiff's Amended Complaint is hereby DISMISSED for failure to state a

                    claim. This action stands CLOSED.




            04/14/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk
                                                                                  rk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
